     Case 4:19-cr-06036-SMJ    ECF No. 110    filed 08/25/21   PageID.1307 Page 1 of 11



                                                                             FILED IN THE

1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




2                                                                  Aug 25, 2021
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 4:19-cr-06036-SMJ-1
5
                              Plaintiff,
6                                               ORDER DENYING
                 v.                             DEFENDANT’S MOTION TO
7                                               SEVER COUNTS
     TRENT DREXEL HOWARD,
8
                              Defendant.
9

10         Before the Court is Defendant’s Motion to Sever Counts, ECF No. 60.

11   Pursuant to Federal Rules of Criminal Procedure 8(a) and 14(a), Defendant requests

12   the Court sever Counts 4-15 from Counts 1-3, so that the Counts alleging production

13   and attempted production of child pornography (Counts 4-15) may be tried

14   separately from those alleging receipt, distribution, and possession of child

15   pornography (Counts 1-3). The Court is fully informed and denies the motion.

16                                   BACKGROUND

17         On January 7, 2020, Defendant was charged by superseding indictment with

18   fifteen child pornography offenses. ECF No. 14. Counts 1-3 allege receipt of child

19   pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (Count 1);

20   distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A),



     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 1
     Case 4:19-cr-06036-SMJ      ECF No. 110    filed 08/25/21   PageID.1308 Page 2 of 11




1    (b)(1) (Count 2); and possession of child pornography, in violation of 18 U.S.C. §

2    2252A(a)(5)(B), (b)(2) (Count 3). Id. at 2. Counts 4-15 allege production and/or

3    attempted production of child pornography, in violation of 18 U.S.C. § 2251(a), (e).

4    Id. at 3–8.

5          While each count alleges a child pornography offense, there are, as Defendant

6    points out, factual and temporal distinctions between the conduct alleged in Counts

7    1-3 and the conduct alleged in Counts 4-15. For starters, Counts 1-3 pertain to illicit

8    images and videos allegedly downloaded from the internet, while Counts 4-15

9    pertain to the alleged covert recordings of minors in Defendant’s residence. ECF

10   No. 60 at 2. Further, Counts 2-3 primarily concern conduct allegedly occurring

11   between 2018 to 2019, while Counts 4-15 concern conduct allegedly occurring

12   between 2008 and 2016. ECF No. 14.

13         Defendant moved to sever the counts, requesting separate trials on Counts 1-

14   3 and Counts 4-15. ECF No. 60. Specifically, Defendant argues that Counts 4-15

15   are not linked to the first three Counts, and even if they are, joinder of the offenses

16   would cause him to suffer prejudice. Id. at 3–4. The Government contends that all

17   counts are properly joined, and stresses that Defendant cannot demonstrate manifest

18   prejudice resulting from joinder given the nature of the charged offenses. ECF No.

19   80 at 13–14.

20   //




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 2
     Case 4:19-cr-06036-SMJ     ECF No. 110     filed 08/25/21   PageID.1309 Page 3 of 11




1                                  LEGAL STANDARD

2          Under Federal Rule of Criminal Procedure 8, joinder of offenses is proper

3    where the offenses “are of the same or similar character, or are based on the same

4    act or transaction, or are connected with or constitute parts of a common scheme or

5    plan.” Fed. R. Crim. P. 8(a). “[T]he validity of the joinder is determined solely by

6    the allegations in the indictment.” United States v. Jawara, 474 F.3d 565, 572 (9th

7    Cir. 2007) (internal quotation marks omitted). Because the dominant concern is

8    judicial economy, “joinder is the rule rather than the exception.” United States v.

9    Armstrong, 621 F.2d 951, 954 (9th Cir. 1980).

10         However, under Federal Rule of Criminal Procedure 14, “[o]ffenses properly

11   joined under Rule 8 may be severed in the trial court's discretion . . . if joinder is

12   prejudicial.” United States v. Johnson, 820 F.2d 1065, 1070 (9th Cir. 1987).

13   Severance is only warranted where the defendant can “demonstrate clear, manifest,

14   or undue prejudice resulting from joinder.” United States v. Adler, 879 F.2d 491,

15   497 (9th Cir. 1988). Joinder of offenses may prejudice the defendant where the jury

16   may use the evidence of separate counts to infer a criminal disposition on the part

17   of the defendant. Johnson, 820 F.2d at 1069. However, “[i]f all of the evidence of

18   the separate count would be admissible upon severance, prejudice is not heightened

19   by joinder.” Id.

20   //




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 3
     Case 4:19-cr-06036-SMJ      ECF No. 110    filed 08/25/21   PageID.1310 Page 4 of 11




1                                       DISCUSSION

2    A.    Joinder is proper under Rule 8(a)

3          Defendant urges that Counts 1-3 and Counts 4-15 are “different in character,”

4    pointing to the difference in the accused acts (child pornography downloaded from

5    the internet versus home-production of child pornography) and the asserted lack of

6    temporal proximity. This is a strained contention.

7          While the Court agrees that the conduct charged in Counts 1-3 arises from

8    different transactions than the conduct charged in Counts 4-15, the charges are “of

9    the same or similar character.” Fed. R. Crim. P. 8(a). The Ninth Circuit has

10   explained that “the same or similar character language in Rule 8(a) [is] a rather clear

11   directive to compare the offenses charged for categorical, not evidentiary,

12   similarities. Jawara, 474 F.3d at 577 (internal quotation marks omitted) (emphasis

13   added).

14         In ascertaining whether offenses are of the same or similar character, relevant

15   factors include: “the elements of the statutory offenses, the temporal proximity of

16   the acts, the likelihood and extent of evidentiary overlap, the physical location of

17   the acts, the modus operandi of the crimes, and the identity of the victims.” Id. at

18   578. A court need not weigh each factor the same; the specific context of the case

19   may direct the weight given a particular factor. Id.

20



     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 4
     Case 4:19-cr-06036-SMJ      ECF No. 110    filed 08/25/21   PageID.1311 Page 5 of 11




1          1.     Elements of the offenses

2       The Court agrees with the Government that the overlap in statutory elements

3    weigh in favor of joinder. At a minimum, each offense requires the use of a minor

4    engaged in sexually explicit conduct and an interstate and foreign commerce nexus.

5    See 18 U.S.C. §§ 2252A(a)(2)(A), (a)(5)(B); 18 U.S.C. § 2251(a),(e). Each offense

6    imputes a knowledge or intent requirement. Id. Most importantly, each offense

7    requires a “visual depiction,” id., and visual depictions are the center of evidentiary

8    gravity in each charged offense. Put simply, “[a]ll [fifteen] counts relate to the

9    sexual abuse of children.” United States v. Harvey, No. 307CR00103RRBDMS,

10   2008 WL 11395587, at *2 (D. Alaska Feb. 4, 2008).

11         2.     Temporal proximity

12      Defendant points the Court to the different date ranges alleged for each offense.

13   True, each Count alleges a different date range, but this is insufficient to compel

14   severance.

15         Looking strictly at the face of the indictment, the charges allege child

16   pornography offenses occurring over a period of approximately twelve years (2007-

17   2019). ECF No. 14. Count 1, which charges receipt of child pornography, alleges

18   that “[b]eginning on or about December 8, 2007, and continuing until on or about

19   May 15, 2019,” Defendant knowingly received child pornography. Id. at 2. This

20



     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 5
     Case 4:19-cr-06036-SMJ     ECF No. 110    filed 08/25/21   PageID.1312 Page 6 of 11




1    time period patently encompasses each date range alleged in Counts 4-15, and

2    Counts 2-3. Id. at 2–7.

3          There is, however, a significant time gap between the production and

4    attempted production counts and Counts 2-3. But, considering that the offenses are

5    alleged throughout a continuous twelve-year period, with perfect overlap between

6    the dates alleged in Count 1 and those alleged in Counts 2-15, the Court is not

7    persuaded that the time gap between some of the offenses compels severance.

8    Accordingly, the Court finds there to be sufficient temporal proximity to weigh in

9    favor of joinder.

10         3.     Likelihood and extent of evidentiary overlap

11      Defendant makes no argument as to this factor. The Government, however,

12   asserts that given the nature of the alleged crimes, there will be more than an

13   incidental evidentiary overlap. ECF No. 80 at 9. The Court agrees.

14         Count 3 alleges that Defendant “knowingly possess[ed] material which

15   contained one or more visual depictions of child pornography. . . .” ECF No. 14 at

16   2 (emphasis added). Counts 4, 5, 9, and 12 allege that Defendant used a minor to

17   engage in sexually explicit conduct “for the purpose of producing any visual

18   depiction of such conduct. Id. at 3–6 (emphasis added). The Court can reasonably

19   glean from the face of the indictment that evidence offered to prove Counts 4, 5, 9,

20   and 12 will overlap with evidence offered to prove Count 3.




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 6
     Case 4:19-cr-06036-SMJ    ECF No. 110    filed 08/25/21   PageID.1313 Page 7 of 11




1          Further, each count requires that the visual depiction be produced using

2    materials transported in interstate and foreign commerce, “including a computer.”

3    Thus, it can also be gleaned from the indictment that Defendant may have used a

4    common device produced in interstate and foreign commerce to commit each

5    offense. Evidence offered to establish Defendant as the user of a particular device

6    will therefore be relevant to most charged counts.

7          4.    Location of the conduct

8       As the Government notes, all of Defendant’s offenses are alleged to have

9    occurred at two physical locations within the Eastern District of Washington: two

10   of Defendant’s prior residences. ECF No. 80 at 10. Defendant resided at his first

11   address until March or April 2017. Id.; see also ECF No. 67-5 ¶¶ 15–16. All alleged

12   offenses during that time purportedly occurred at that address, which includes

13   offenses alleged in Count 1. ECF No. 80 at 10; see also ECF No. 67-5 ¶ 20. Images

14   upon which Counts 4-15 are predicated were allegedly taken at Defendant’s first

15   address. ECF No. 80 at 10; see also ECF No. 67-5. Those same images, which are

16   alleged to form part of the basis for Count 3 (possession of child pornography),

17   were later recovered from Defendant’s second address. ECF No. 67-5 ¶ 20. At a

18   minimum, the Court can glean from the indictment that all offenses allegedly

19   occurred in the Eastern District of Washington. ECF No. 14. These facts allow the

20



     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 7
     Case 4:19-cr-06036-SMJ     ECF No. 110    filed 08/25/21   PageID.1314 Page 8 of 11




1    Court to reasonably infer the type of extensive overlap in location suggested in the

2    Government's briefing, and this factor favors joinder.

3          5.     Modus operandi

4       The Court finds that the modus operandi of each alleged offense is similar. The

5    production and attempted production counts are sufficiently related to the modus

6    operandi pervading Counts 1-3 that they should not be severed. Namely, each

7    offense alleges sexual abuse of a minor, committed in secret, and with technical

8    savvy. This demonstrates a sufficiently similar modus operandi to favor joinder.

9          6.     Identity of the victims

10      The Government concedes that Counts 1-2 and Counts 4-15 involve different

11   victims, but argues this factor nonetheless supports joinder. ECF No. 80 at 11. The

12   Government points the Court to “a victim overlap in Counts 3-15.” Id. With respect

13   to these Counts, the Court agrees with the Government that the identity of the

14   victims support joinder.

15      However, Counts 1-2 (receipt and distribution of child pornography) concern

16   materially different victims than those alleged in Counts 4-15. As the Court has

17   discussed, Counts 1-2 pertain to child pornography allegedly downloaded from the

18   internet. Because of the nature of internet crimes, many of the victims alleged in

19   Count 1-2 are likely unidentifiable. By contrast, Counts 4-15 concern minor victims

20   allegedly recorded by Defendant inside his residence. While the Court can infer the




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 8
     Case 4:19-cr-06036-SMJ     ECF No. 110     filed 08/25/21   PageID.1315 Page 9 of 11




1    victim overlap in Counts 3-15 described in the Government’s briefing, it cannot say

2    that the victims alleged in Counts 1-2 are the same as those alleged in Counts 4-15.

3    For these reasons, the identity of the victims neither favors nor disfavors joinder.

4    B.    Defendant has not made the requisite showing for Rule 14 severance

5          Defendant urges that even if the offenses are properly joined, he will suffer

6    prejudice if all counts are tried together. ECF No. 60 at 3. This argument rests on

7    Defendant’s contention that the Government is attempting to use evidence

8    pertaining to Counts 1-3 “to bolster its theory that [Defendant] was in fact trying to

9    produce child pornography.” Id. at 4. The Court finds that Defendant has not met

10   his burden of demonstrating manifest prejudice resulting from joinder.

11         “Rule 14 sets a high standard for showing prejudice.” United States v.

12   Vasquez-Velasco, 15 F.3d 833, 845 (9th Cir. 1994). The prejudice must be “of such

13   magnitude that the defendant [is] denied a fair trial.” Id. at 846 (internal quotation

14   marks omitted).

15         As an initial matter, Defendant has not identified any prejudice that would

16   result from joinder beyond his theory that the Government seeks joinder to bolster

17   its case. Put simply, this falls short of the requisite showing. And importantly, the

18   Ninth Circuit has directed that trial courts do not abuse their discretion by denying

19   Rule 14 severance where “all of the evidence of the separate counts would be

20   admissible upon severance.” Johnson, 820 F.2d at 1070. The Court agrees with the




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 9
     Case 4:19-cr-06036-SMJ     ECF No. 110    filed 08/25/21   PageID.1316 Page 10 of 11




1    Government that even if the Counts 4-15 were severed, evidence of Counts 1-3

2    would still be admissible under Federal Rule of Evidence 414.

3          Rule 414 provides that “[i]n a criminal case in which a defendant is accused

4    of child molestation, the court may admit evidence that the defendant committed

5    any other child molestation. The evidence may be considered on any matter to

6    which it is relevant.” Fed. R. Evid. 414(a) (emphasis added). The Rule defines

7    “child molestation,” in part, as “any conduct prohibited by 18 U.S.C. chapter 110.”

8    Id. at (d)(2)(B). Counts 1-3 all charge offenses under 18 U.S.C. § 2252A, and

9    Counts 4-15 all charge offenses under 18 U.S.C. § 2251. Both statutes fall under

10   chapter 110. Defendant is therefore accused of “child molestation,” and evidence

11   of Counts 1-3 would be admissible even if the counts were severed from Counts 4-

12   15. Considering this fact, the Court cannot say that “prejudice is [] heightened by

13   joinder.” Johnson, 820 F.2d at 1069.

14         Additionally, Defendant has made no attempt to demonstrate why a limiting

15   instruction would be inadequate to prevent prejudice. In similarly situated cases

16   involving joinder of co-defendants, the Ninth Circuit has repeatedly found limiting

17   jury instructions sufficient to cure any risk of prejudice. See, e.g., United States v.

18   Escalante, 637 F.2d 1197, 1202 (9th Cir. 1980); United States v. Sarkisian, 197

19   F.3d 966, 978 (9th Cir. 1999). Here too, a limiting jury instruction will neutralize

20   any potential prejudice, and Defendant has failed to demonstrate otherwise.




     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 10
     Case 4:19-cr-06036-SMJ     ECF No. 110    filed 08/25/21   PageID.1317 Page 11 of 11




1                                      CONCLUSION

2          Having reviewed the motion and the record in this matter, the Court finds that

3    all counts are properly joined under Rule 8(a) as offenses “of the same or similar

4    character.” Fed. R. Crim. P. 8(a). The Court further finds that in light of the nature

5    of the charged offenses, Defendant failed to meet the heavy burden of demonstrating

6    manifest prejudice compelling Rule 14 severance.

7          Accordingly, IT IS HEREBY ORDERED:

8                 Defendant’s Motion to Sever Counts, ECF No. 60, is DENIED.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 25th day of August 2021.

12

13                       _________________________
                         SALVADOR MENDOZA, JR.
14                       United States District Judge

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION TO SEVER COUNTS – 11
